Citation Nr: 0515725	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  04-11 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus II, 
to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1965 to December 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a June 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in June 2003, a 
statement of the case was issued in March 2004 and a 
substantive appeal was received in March 2004.


FINDINGS OF FACT

1.  During the veteran's tour of duty on a ship off the 
shores of Vietnam, the veteran did not visit or have actual 
duty in the Republic of Vietnam.

2.  Diabetes Mellitus II was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is Diabetes Mellitus II otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Diabetes Mellitus II was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
service connection for his disabilities.  The November 2001 
RO letter informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and advised him of the types of evidence VA would 
assist him in obtaining.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also notes that the November 2001 
letter implicitly notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.

The Board believes that a reasonable inference from such 
communications was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  The Board 
therefore finds that the notice requirements of the law and 
regulation have been met.

The Board also notes that the United States Court of Appeals 
for Veterans Claims recently held that a VCAA notice letter 
must be provided to a claimant before the initial unfavorable 
decision on a service-connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In the present case, VCAA 
notice was provided in November 2001 and the initial rating 
decision was issued in June 2002.  Thus, the VCAA notice was 
timely.  

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records and VA medical records.  The medical evidence of 
record includes a current diagnosis of Diabetes Mellitus II, 
but the record does not show, nor is the veteran contending, 
that Diabetes Mellitus II is related to a specific in-service 
injury or disease.  Rather, the veteran is attempting to 
avail himself of the presumptive provisions regarding 
veterans who served in the Republic of Vietnam and were 
exposed to herbicides.  In this particular case, the Board 
does not believe that a VA examination and opinion are 
necessary since there is sufficient medical evidence of 
record to decide the claim.  As such, the Board finds that 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
The Board again emphasizes that no additional pertinent 
evidence has been identified by the veteran as relevant to 
these issues.  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
Diabetes Mellitus, Type II, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board acknowledges that the veteran contends that he 
suffers from Diabetes Mellitus II resulting from Agent Orange 
exposure during his Vietnam service.  Under 38 U.S.C.A. § 
1116(a)(2) and 38 C.F.R. § 3.309(e), as to veteran's who 
served in Vietnam during a certain time period, certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The Board 
notes that Diabetes Mellitus II is included in the list of 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. § 3.309(e).

For purposes of this decision, the Board notes that 38 C.F.R. 
§ 3.307(a)(6)(iii) states, in part, that service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  VA's 
General Counsel has determined that the regulatory definition 
(which permits certain personnel not actually stationed 
within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic. See VAOPGCPREC 27-97.  Specifically, the 
General Counsel has concluded that in order to establish 
qualifying "service in Vietnam" a veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam. Service 
on a deep water naval vessel in waters off the shore of the 
Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  Similarly, in another precedent opinion, the VA 
General Counsel concluded that the term "service in Vietnam" 
does not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace. See VAOPGCPREC 7-93.  In sum, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  

The Board notes that the veteran does not contend, nor do the 
veteran's service personnel records show, that the veteran 
was ever physically present in the Republic of Vietnam while 
he served aboard the U.S.S. Newport News.  In fact, in June 
2002, the RO contacted the veteran and he reported that he 
was never physically present within the boundaries of the 
Republic of Vietnam.

The Board acknowledges the veteran's contentions that he was 
exposed to Agent Orange by virtue of his service on the 
U.S.S. Newport News.  However, there is no evidence 
supporting his claim of exposure to herbicides during 
service.   Moreover, as noted above, in regards to 
individuals who served on ships off the shores of Vietnam, 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 
are specifically limited to those individuals who were 
actually physically present in the boundaries of the Republic 
of Vietnam at some point during service.  The record does not 
demonstrate that the veteran was ever physically visited or 
had duty in the Republic of Vietnam, and the veteran also 
specifically denies that he was ever physically present 
within the boundaries of the Republic of Vietnam.  Because 
the veteran does not meet the criteria of having "service in 
the Republic of Vietnam" for purposes of 38 C.F.R. 
§ 3.307(a)(6)(iii), the veteran's service connection claim 
must fail on the basis of the presumptive regulations.

As for establishing service connection on a direct basis, the 
Board notes that there is no evidence suggesting that the 
veteran's diabetes mellitus II was manifested during his 
period of active duty service.  Service medical records are 
devoid of reference to diabetes mellitus II and post-service 
medical records suggest that the veteran's diabetes mellitus, 
either Type I or Type II, was diagnosed and treated no 
earlier than 1972.  The veteran was discharged from active 
duty service in 1968.  There is therefore no basis for 
granting service connection for diabetes mellitus II based on 
the one-year presumption.  There is also no medical evidence 
otherwise suggesting a nexus to service.  38 C.F.R. 
§ 3.303(d). 

The Board acknowledges the veteran's service and understands 
fully his contentions.  Nevertheless, after review of the 
evidence currently of record, the Board is led to the 
conclusion that there is not such a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determination in this case.  38 U.S.C.A. § 5107(b).  
The weight of the evidence is against the veteran's claim.  


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


